- Prepared by EDGARX.com As filed with the Securities and Exchange Commission on May 5, 2017 Registration No.333-217351 PRE-EFFECTIVE AMENDMENT NO. 1 TO UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Mechanical Technology, Incorporated (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 3829, 3629 (Primary Standard Industrial Classification Code Number) 14-1462255 (I.R.S. Employer Identification Number) 325 Washington Avenue Extension Albany, New York 12205 (518) 218-2550 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Frederick W. Jones Chief Executive Officer and Chief Financial Officer Mechanical Technology, Incorporated 325 Washington Avenue Extension Albany, New York 12205 (518) 218-2550 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Penny Somer-Greif, Esq. Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C. 100 Light Street Baltimore, Maryland 21202 (410)685-1120 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: ☒ If this Form is filed to register additional shares for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided to Section 7(a)(2)(B) of the Securities Act. ☐ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. PROSPECTUS MECHANICAL TECHNOLOGY, INCORPORATED 3,750,000 Shares of Common Stock This prospectus covers the resale or other disposition of up to 3,750,000 shares of common stock of Mechanical Technology, Incorporated by Brookstone Partners Acquisition XXIV, LLC, and its donees, pledgees, transferees or other successors-in-interest. References in this prospectus to the “Selling Shareholders” includes both Brookstone Partners Acquisition XXIV, LLC, and its donees, pledgees, transferees or other successors-in-interest. See the section of this prospectus entitled “PLAN OF DISTRIBUTION” for a description of how the Selling Shareholders may sell or otherwise dispose of the shares covered by this prospectus. The Company does not know if, in what amounts or when the Selling Shareholders will offer, sell or otherwise dispose of their shares. The Company will not receive any of the proceeds from the sale or other disposition of the shares covered hereby by the Selling Shareholders.
